DISMISS and Opinion Filed June 29, 2022




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-22-00348-CV

                  GMK STEEL BUILDINGS, INC., Appellant
                                 V.
               DUVAL GENERAL CONTRACTORS, LLC, Appellee

                   On Appeal from the 416th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 416-00517-2022

                          MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Chief Justice Burns
        The clerk’s record in this case has not been filed. By letter dated May 16,

2022, we informed appellant the clerk’s record had not been filed because appellant

had not paid for the clerk’s record. We directed appellant to provide, within ten

days, verification it had either paid for or made arrangements to pay for the record

or were entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellant has not provided the required documentation.1


    1
     On June 1, 2022, appellant paid the overdue filing fee. Appellant did not mention the overdue clerk’s
record in its cover letter.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE




220348F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GMK STEEL BUILDINGS, INC.,                   On Appeal from the 416th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 416-00517-
No. 05-22-00348-CV          V.               2022.
                                             Opinion delivered by Chief Justice
DUVAL GENERAL                                Burns. Justices Molberg and
CONTRACTORS, LLC, Appellee                   Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee DUVAL GENERAL CONTRACTORS, LLC
recover its costs of this appeal from appellant GMK STEEL BUILDINGS, INC..


Judgment entered this 29th day of June 2022.




                                       –3–